DETAILED ACTION
This office action is a response to a communication made on 10/14/2020.
Claims 1, 6, 9, 11, 17 and 19 are currently amended.
Claims 1-20 are pending for this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16680251, filed on 04/17/2014.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/04/2020 was filed before the mailing date of the Final rejection on 01/08/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments, see remarks on page 9-11, filed 10/14/2020, with respect to the rejection(s) of claim(s) 1 under 103 have been considered and regarding the amended feature of “in response to the one or more new message notifications, notifying a user of the external device by blinking the one or more LED lights” are persuasive.  Therefore, the rejection has been withdrawn.  



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1, 9 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims, 1, 3, 5 and 6 of U.S. Patent No. US 10505886B2. Although the claims at issue are not identical, they are not patentably distinct from each other because each of the US patent claims is broader than the claims in the instant application.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to omit elements when the remaining elements perform as before.  A person of ordinary skill could have arrived at the present claims by omitting the details of the US patent claims.  See In re Karlson (CCPA) 136 USPQ 184, decided January 16, 1963 (“Omission of element and its function in combination is obvious expedient if remaining elements perform same function as before”).

Instant application # 16680251
US Patent 10505886B2
1. A method of operating a social networking application performed at an external device having one or more LED lights, one or more processors and memory storing programs executed by the one or more processors, the method comprising: 


























receiving one or more new message notifications of a social networking application from a social networking terminal, distinct from the external device; 




in response to the one or more new message notifications, notifying a user of the external device by blinking the one or more LED lights;

acquiring a playback instruction from a user to play a new message of the social networking application on the external device; 
transmitting the playback instruction to the social networking terminal; 
in accordance with the playback instruction, receiving from the social networking terminal a first voice message corresponding to the new text message of the social networking application; and 
playing the first voice message on the external device.










Similarly independent claims 9 and 17 are overlap with claim 1. 

A method of operating a social networking application via a peripheral device, comprising:
at a social networking terminal having one or more processors and memory storing programs executed by the one or more processors,
authenticating the peripheral device, including:
receiving a first identifier that represents the peripheral device;
scanning an image code on the peripheral device, wherein the image code is preprinted on a surface of the peripheral device;
retrieving coded information of the peripheral device by decoding the image code;
transmitting the coded information of the peripheral device to a computer server;
receiving a second identifier that corresponds to the coded information from the computer server;
determining whether the first identifier is consistent with the second identifier; and

after the authentication:
receiving one or more new messages of a social networking application;






transmitting one or more new message notifications of the social networking application to the peripheral device;
receiving a playback instruction to play a new message of the social networking application from the peripheral device;
retrieving the new message of the social networking application from the computer server; and
transmitting a first voice message corresponding to the new message of the social networking application to the peripheral device.
3. The method of claim 1, further comprising:
detecting whether the new message of the social networking application is a text message; and
if the new message of the social networking application is a text message, converting the text message into the first voice message


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (CN 103634205), hereinafter "Lu" in view of Hull et al. (US 2011/0124367), hereinafter "Hull". An English translation is provided with this application.

With respect to claim 1, Lu discloses a method of operating a social networking application performed at an external device having one or more LED lights, the method comprising: 
receiving one or more new message notifications of a social networking application from a social networking terminal, distinct from the external device (page -2, II. 14-15, i.e. The in-vehicle device receives the message data of the mobile terminal, and presents the relevant information of the application message to the user according to the current instant messaging/social application of the mobile terminal, page-4, II. 29-32, i.e. The message processing unit 401 in the in-vehicle entertainment system can also obtain the new message notification through the established Bluetooth connection. At this time, as shown in step 502, the message processing unit (i.e. social networking application) 401 can display a new message notification to the user through the above-mentioned output device (i.e. external device)); 
acquiring a playback instruction from a user to play a new message of the social networking application on the external device (page-4, II. 3-5, i.e. the message processing unit 401 acquires an application message in the current instant messaging/social application through a communication interface that is currently connected to the mobile terminal according to the application message, page-4, II. 32-33, i.e. a new message notification may be played through the car speaker to prompt the user, page-4, II. 48-39, i.e. the voice message is played to the user through the car speaker); 
transmitting the playback instruction to the social networking terminal (abstract, i.e. information data of the instant messaging/social application are transmitted between the vehicular entertainment system and the mobile terminal, the application processing device transmits 
in accordance with the playback instruction, receiving from the social networking terminal a first voice message corresponding to the new text message of the social networking application (page-5, II. 19-20, i.e. the received voice message/text message may be sent to the contact via WeChat, Page-4, II. 27-29), wherein the first voice message is generated by the social networking terminal by converting the new text message into the first voice message (page 4, II. 49-50, i.e. when the new message is a text message At the same time, the text-to-speech conversion can also be performed by the TTS unit 403 to broadcast the text message to the user)); and 
playing the first voice message on the external device (page-4, II. 14-15, i.e. play information such as new message notification, message type (i.e. voice message), and message content to the user through the speaker D4).

However, Lu remain silent on at an external device having one or more processors and memory storing programs executed by the one or more processors, in response to the one or more new message notifications, notifying a user of the external device by blinking the one or more LED lights.

Hull discloses at an external device having one or more processors and memory storing programs executed by the one or more processors (¶0020-¶0021, i.e. the mobile electronic communication device 100 includes a transceiver 102, a display 103, a processor unit 104, a keypad 105, memory 110, see ¶0043).


Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Lu's system with notifying a user of the external device by blinking the one or more LED lights of Hull, in order to have the LED light to notify an external device of the user to indicate the receive messages (Hull).

For claim 9, it is an external device of an apparatus claim corresponding to the method of claim 1. Therefore claim 9 is rejected under the same ground as claim 1.

For claim 17, it is a non -transitory computer readable medium claim corresponding to the method of claim 1. Therefore claim 17 is rejected under the same ground as claim 1.

With respect to claims 2, 10, and 18, Lu in view of Hull disclose the method of claim 1, further comprising: 
acquiring an input instruction from the user to input a second voice message from the external device (Lu, Page-5, II. 7-9, i.e. Next, as shown in step 512, the TTS unit 403 can be used to broadcast the message prompting the user to input the message content, or prompting the user to input the 
transmitting the input instruction to the social networking terminal (Lu, Page-5, II. 9-12, i.e. the message processing unit 401 sends the text message to the mobile phone through a Bluetooth connection as shown in step 513, or, as shown in step 513, the message processing unit 401 directly sends the voice message to the mobile phone through a Bluetooth connection); 
recording the second voice message from the external device (Lu, page-5, II. 22-23, i.e. the message (i.e. second voice message) will be added to the contact's message record on its WeChat interface); and 
transmitting the second voice message to the social networking terminal (Lu, Page-4, II. 27,-29, i.e. When the WeChat currently used by the mobile phone receives a new message from the contact, the WeChat of the mobile phone will receive a new message notification as shown in step 501).

With respect to claims 3 and 15, Lu in view of Hull disclose the method of claim 2, wherein recording the second voice message from the external device further comprises: 
holding a button on the external device to start recording (Lu, page-5, II. 22-23); and 
releasing the button on the external device to end recording (Lu, page-3, II. 43-45).

With respect to claims 4 and 13, Lu in view of Hull disclose the method of claim 2, further comprising: 
detecting whether a user operation on the external device corresponds to the input instruction (Lu, page-4, II. 31-32 and 36-38); and 
if the user operation on the external device corresponds to the input instruction, generating the input instruction (Lu, page-2, II. 4-5).

With respect to claims 5 and 14, Lu in view of Hull disclose the method of claim 4, further comprising: 
detecting whether a user operation on the external device corresponds to the switch instruction (Lu, page-4, II. 45-46); and 
if the user operation on the external device corresponds to the switch instruction, generating the switch instruction (Lu, page-4, II. 7-9, page-4, II. 45-46).

With respect to claims 6, 11, and 19, Lu in view of Hull disclose the method of claim 1, further comprising: 
setting a social networking conversation that corresponds to the new text message as a current social networking conversation (Lu, page-3, II. 42-43 and 49-50); 
acquiring a switch instruction from the user to switch to a next new message of the social networking application (Lu, page-4, II. 45-46, i.e. Correspondingly, for the mobile phone, on its WeChat interface, the status of the new message will be changed from unread to read. And, as shown in step 507, the user is presented with new messages in a variety of ways); and 
updating the current social networking conversation to correspond to the next new message of the social networking application (Lu, page-4, II. 7-9).

With respect to claims 7, 12, and 20, Lu in view of Hull disclose the method of claim 1, further comprising: 
detecting whether a user operation on the external device corresponds to the playback instruction (Lu, page-4, II. 31-32 and 36-38); and 


With respect to claims 8 and 16, Lu in view of Hull disclose the method of claim 1, further comprising: 
requesting authentication of the external device from the social networking terminal (Lu, page-2, II. 10-13); and 
establishing a connection between the external device and the social networking terminal if the authentication of the external device is granted by the social networking terminal (Lu, page-4, II. 34-35).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM MAHMUD whose telephone number is (571)270-0385.  The examiner can normally be reached on Mon-Fri 8.00-5.00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 5712723980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GOLAM MAHMUD/Examiner, Art Unit 2458                                                                                                                                                                                                        
/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458